E                                   ENERAI.




                                          June 4., 1954


Hon. Weldon Hart,         Chairman             Upinion    No. S-127
Texas Employment           Commission
Austin, Texas                                  Re:   Construction    of Article   5221b+
                                                     (c)(5), V.C.S.,   to determine   the
                                                     denominator     of the fraction rep-
                                                     resenting   “State experience     fac-
                                                     tor” as that term is used in the
Dear Mr. Hart:                                       above statute.

             You have requested an opinion from this office;                    the sub-
stance of your question I quote from your letter as follows:

               “Under Section’ 7 of the Unemployment         Act (Art.
       522113-5, V.C.S.)   from which the foregoing quotations
       have been taken, what is prescribed         as the denominator
       of the fraction repres~enting the State experience        factor 7
       Is it the State-wide    total of all ‘benefit wages’ or is it
       the State-wide    total of all ‘employers’    benefit wages’? ”

                Article    5221b-5   (c)(5),   Vernon’s     Civil   Statutes,   reads   as
follows:

                 “(5) For any cal~endar year the total benefits
       paid    from the fund, less all amounts credited to the
       fund    except employers’   contributions collected under
       this    Section, and except interest earned on the fund,
       shall    be termed the ‘amount required from employers.’




       bution payment-on wages for employment      in that year
       and such determination   shall be made upon the basis of
       figures for the preceding calendar year; such State ex-
       perience factor shall not be affected by any subsequent
       adjustment  of any employers’s   benefit wages.”   (Empha-
       sis added.)

              The terms “benefit wa es” and “employer’s      benefit wages”
are defined in Article 5221b-5 (*d)(23(A). This office is of the opinion
that the Legislature’s particular   use of the term “benefit wages” in
setting out the denominator   of the fraction representing  the “State
Hon. Weldon    Hart,    page 2 (S-127)




experience    factor”   means   “benefit   wages,”   not ‘!employer’s   benefit   wages.”

             Prior to a 1949 amendment of this statute the meanings of the
words “benefit wages” and “employer’s      benefit wages’ were synonymous.
Section 5 of Chapter 148, Acts of 51st Legislature,     1949, page 283, changed
the meanings of these terms so that ‘employer’s      benefit wages” now has a
meaning different from that of “benefit wages.”     In Section 5B of Chapter
148, Acts of 51st Legislature,  the Legisla,ture  amended the language defin-
ing “State experience  factor.”  Prior to the amendment the pertinent lan-
guage defining “State experience   factor” read as follows:
               Y
                . . . The amount required from employers,      divided
       by the state-wide   total of ‘employer’s  benefit wages’ of all
       employer~s for that calendar year, after adjustments     to the
       nearest multiple of one per centum (1%) shall be termed
       the ‘State experience    factor’. . .’ .-

Section 5B substituted in lieu of the above-underlined         words the term
 -benefit wages. ” It is a well establ.ished doctrine of statutory construction
that the change of language of a statute by amendment should be given ef-
fect.   39 Tex.Jur.   241, Statutes Sec. 128; see also Putnam Supply Co. Y.
Cha in, 45 S.W.Zd 283 (Tex.Civ.App.         193 1); Robinson v. Wbaley Farm
   or oration   120 Tex. 633, 37 S.W.2d 714; Gately v. Humphrey,            254 S.W.2d
z&-+   ex.  up.  1952).  And,   the fact that the  Legislature  specifically    re-
defined the two terms herein discuss.ed is indicative that the Legislature
was conscious     of the distinction and specific use of these terms in the
statute.


                                     SUMMARY

              The State-wide     total of all “benefit wages”, is the
       denominator    of the fraction constituting    the “State exper-
       ience factar.,” within the contemplation      of the Texas Un-
       employment     Compensation     Act.

                                            Yours    very   truly,

                                         JOHN BEN SHEPPERD
                                            Attorney General
APPROVED:

W. V. Geppert
Taxation Division

J. A. Amis,    Jr.                               Assistant
Reviewer

John Atchfnson
Reviewer

Robert, S. Trotti
First Assistant